DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 11, 2021 has been entered.

Response to Amendment
As a result of the amendment to the claims, the rejection of claims 17-26, 32, 34-36 under 35 U.S.C. 112, second paragraph has been withdrawn.
Claims 17-36 are currently pending and rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 17-20, 22, 24-25, 27, 28 and 31-36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over “Dark Chocolate Ganache” (DCG) in view of Castonguay (US 20080210694), Weyers (WO02057158), “Specialty Bottle,” “Gordon’s Chocolate Velvet,” “Ganache Shots,”  “The Wandering Eater,” and “Dessert Shots and Mini Spoon Set” and in further view of “Show off Your Work here” and “Mad about Fruit Ganache.”
“The Versatility of Ganache” has only been relied on as evidence.
Regarding claim 17, “Dark Chocolate Ganache” teaches depositing ganache into a container, the ganache being fluid when warm and semi-solid at room temperature, and sealing the glass container with a seal (see page 2 - “jar of ganache” “tightly sealed”; and page 4 – “small jar for a friend”).  Further regarding the limitation “being fluid when warm and semi-solid at room temperature,” it is noted that since DCG teaches depositing ganache into the glass container, the ganache is seen to also possess the properties of being “fluid when warm and semi-solid at room temperature.”
Claim 17 differs from DCG in specifically reciting that the ganache has been deposited into a “shot glass,” and “the cavity of the shot glass having sides extending from an unthreaded top perimeter opening to a base at a bottom end and the cavity being formed to contain no more than the single-serve volume”; “the shot glass from the base of the cavity to the unthreaded top perimeter opening is formed to contain only the 
Regarding the limitation of “shot glass,” and the new limitation of, “the shot glass from the base of the cavity to the unthreaded top perimeter opening is formed to contain only the single-serve volume of the ganache or the ganache compound,” it is noted that while Applicant’s arguments on page 9 of the response filed November 10, 2014 indicate that the ordinary and customary meaning of a shot glass would exclude DCG’s jar from being “shot glass,” that the definitions provided by Applicant are not seen to limit what can be construed as a shot glass.  For example, the definition recited on page 3 of Applicant’s specification, filed November 7, 2011 of, “a small glass used for serving liquor” can still read on the glass container taught by DCG, especially since DCG teaches sealing ganache into “small jars.” (see page 4 of 7, - the caption above the first picture; and page 5 of 7, entry by “Jen B.” : “...I may put it in smaller jars...").  Similarly, the definition as provided on page 12 of Applicant’s remarks filed January 17, 2014 of, “a glass holding one shot" also reads on the glass container of DCG because the glass of DCG would have been capable of holding one shot.  Since the limitation, of “a single-serve” volume is not seen to be limiting as to a specific volume, DCG could also be construed as having a size that is filled with a single serve volume of the ganache.   Furthermore, page 3 of Applicant’s specification also provides a definition of “shot glass” to mean “a small glass designed to hold or measure liquor which is either drunk straight DCG’s jar is also seen to be meet this definition.  As already indicated above, the limitation “a single serve volume” as recited in claim 17 is not seen to limit the specific quantity of ganache or ganache compound.  As such, and in view of the above definitions and interpretations, the glass container as disclosed by DCG is still seen to be a shot glass from the base of the cavity to the top perimeter opening to be formed to contain only the single serve volume of the ganache. 
In any case, and to expedite prosecution, if DCG could have been construed as failing to recite a “shot glass,” then Castonguay has been further relied on to teach containers such as a shot glass (see the abstract, paragraph 8 - “Shot glass” and the figures), which is unthreaded as shown in the figures, and where the shot glass can be covered with a lid, cap or removable foil for hermetically sealing the contents (paragraph 39, last sentence) and where the contents can include products other than “drinks” such as yogurt, smoothies, etc. (see paragraph 39).  Castonguay’s shot glass is seen to have a cavity (see figure 2, 4, 10, item 14) where the cavity would necessarily have had a base at a bottom end with sides extending from the top opening to a base (see figure 10).  Castonguay is also seen to teach an unthreaded top perimeter opening to which a removable foil can be secured for hermetically sealing the contents.  Weyers further teaches and suggests unthreaded shot glasses which are sealed with a liquid therein, because Weyers teaches the volume of the container is 20-50 mL (i.e. ~0.7-1.7oz), and the container is sealed for a water-tight seal (see the abstract - “detachable lid which forms a watertight seal”).  Weyers also teaches the shot glass having sides extending from an unthreaded top perimeter opening to a base at a bottom end, and the shot glass from the base of the cavity to the unthreaded top perimeter opening is formed to “Specialty Bottle” even further teaches jars used to hold food that can be as small as 1.5oz (see page 1, jar description “1.5oz Jam Jar w/ Gold lid”), which as indicated on page 12 of Applicant’s response filed January 17, 2014 is the typical size for a shot glass.   
DCG already teaches packaging the ganache in smaller jars (see the caption above the figure on page 4 of 7: "Small jar for a friend," and the entry on December 2, 2008 by “Jen B” even teaches putting the ganache in smaller jars).  Castonguay, Weyers and Specialty Bottle further teach shot glasses within which a foodstuff can be sealed.  Therefore, to modify DCG which already teaches providing packaged ganache and even teaches packaging the contents in a “smaller jar”, and to package the ganache in an “unthreaded shot glass” as a single serve volume which is then subsequently sealed would have been obvious to one having ordinary skill in the art based on the particular quantity of ganache that was desired to be sealed and based on the conventional type of packaging materials desired.  That is, the art recognized sealing foods in shot glasses and in other containers that are the same size as shot glasses, such that the modification would have been obvious as a matter of size/proportion based on the quantity of ganache that was desired to be packaged. It is noted that since the prior art already teaches a method of filling and sealing ganache into a container, that the particular size of the container is also seen to have been a matter of size/proportion (MPEP 2144.04(IV)(A).  In view of Castonguay, Weyers and “Specialty Bottle,” the prior art thus suggests glass containers which can be sealed for containing a small quantity of food.  Paragraph 8 of Castonguay even further recites that the product can be a “shooter” which is known as a small quantity of a product (similar DCG as taught by Castonguay, Weyers and “Specialty Bottle” for packaging smaller quantities of ganache (such as smaller serving and sample sizes) would necessarily have resulted in the ganache being sealed in an “unthreaded shot glass” for the similar purpose of providing shot glass sized food portions.  While “Specialty Bottle” might teach a threaded top perimeter, it is noted that Castonguay and Weyers clearly teach what can be construed as a shot-glass sized container where the container top perimeter is unthreaded because both these references teach using a foil or film to seal the shot glass, as opposed to a threaded cap.
As further motivation for using a shot glass, it is noted that Gordon’s Chocolate Velvet (see the figure on page 1) and Ganache Shots (see the figure on page 1), clearly evidence the desirability and conventionality of serving chocolate and ganache type products using containers such as shot glasses, and where the shot glass has a cavity with sides extending from an unthreaded top perimeter opening to a base at a bottom end and the cavity being formed to contain no more than the single-serve volume; and the shot glass from the base of the cavity being filled.  “The Wandering Eater” further teaches that it has been known to serve ganache in a shot glass and which would have been consumed therefrom (see page 13 of 20 – “… Towards the late afternoon-evening…It’s basically the stuff I made from this post (sans the hot chocolate but I gave her a shot glass of that ganache anyways)…”; “The Versatility of the Ganache” evidences that the above teachings of “The Wandering Eater” suggest serving ganache in a shot glass, because The Wandering Eater refers to “a shot glass of that ganache” which is the ganache used to make the hot chocolate).  Thus, the art 
Since DCG also teaches the ganache as a gift (see page 2 “Christmas gift”), to modify DCG, who already suggests sealing ganache in smaller containers, and to seal the ganache in a shot glass, as taught by Castonguay and Weyers, and as evidenced by Gordon’s Chocolate Velvet, Ganache Shots and The Wandering Eater would have been obvious to one having ordinary skill in the art, for the purpose of providing the ganache as a sealed dessert served in conventional dessert sized shot glass containers, which could also be a gift.  As also discussed above, the art teaches that it has been conventional to serve confectionery products such as ganache from a shot glass, and further teaches sealing confectionery products within shot glass sized containers.  Therefore, modification of DCG who already suggests sealing ganache in smaller containers, and to seal the ganache in a shot-glass would have been obvious to one having ordinary skill in the art for the purpose of providing the ganache as a sealed dessert served in conventional dessert sized shot glass containers, where sealing the container would clearly have protected the contents prior to consumption.  
Regarding the limitation of, “depositing a ganache or ganache compound that is a single-serve volume into a cavity of a shot glass,” the combination suggests a shot glass, and is thus seen to suggest a “single-serve volume.”  The term, “single-serve volume” can be construed as any amount, since Applicant has not provided a definition of the term.  In any case, the prior art also suggests a single-serve volume because the 
Further regarding the limitation of “directly edible from the shot glass with a spoon,” it is noted that how the ganache has been consumed would have been an obvious matter of preference of the user.  In any case, DCG teaches including a spoon (see page 2 of 7 – “You can wrap a spoon to the side of the jar…”) which is used to “directly access” the ganache.  While not specifically teaching eating the ganache directly with a spoon, it is noted that it has been conventional to consume ganache directly from a glass container.  For instance, “The Wandering Eater” further teaches that it has been known to serve ganache in a shot glass (see page 13 of 20 – “… Towards the late afternoon-evening…It’s basically the stuff I made from this post (sans the hot chocolate but I gave her a shot glass of that ganache anyways…”)”) and which would have been consumed therefrom.  Additionally, “Ganache Shots” further teaches that it has been conventional to provide a serving of ganache in a shot glass which would have been consumed therefrom.  
Additionally, "Dessert Shots and Mini Spoon set” further teaches using a spoon for consuming small quantities of a food from a shot glass
Further regarding the limitation of “the ganache compound consists of a ganache admixed, layered or topped with consumable materials suitable for a conventional chocolate truffle, comprising caramel, gianduja, toffee, nuts, coconut, fruit, liqueurs or combinations thereof,” it is noted that the above combination is silent in regards to the additional components  admixed, layered or topped with ganache.  It is also noted however, that the claim does not require deposition of “a ganache compound” into the shot glass, in view of the “or” on the 3rd line of claim 17.
In any case, to expedite prosecution, it is noted that “Gordon’s Chocolate Velvet” teaches while adding a chocolate mousse or confectionary mixture to a shot glass placing three mango slices (i.e. fruit) down the side of each glass (see steps 5- 8 of the recipe), spooning in a white chocolate mixture including crushed wafers, followed by scattering a few flaked almonds on top.   Additionally, “Show off Your Work Here” teaches adding rum into dark chocolate ganache as well as limoncello liqueur (see the first entry – “White chocolate Limoncello ganache” and “Zacapa Centenario (only the best rum in the world!) dark chocolate ganache”).  Also, “Mad about Fruit Ganache” further teaches mixing fruit with chocolate ganache.  Therefore, to modify the combination and to include and/or admix fruit or liqueurs with the ganache of “DCG” would have been obvious to one having ordinary skill in the art, for the purpose of providing a varied flavor to the ganache, other than just a chocolate flavor.  Since it is known to add additional flavorings to a chocolate confection as taught by the above prior art, it would have been obvious to one having ordinary skill in the art to have added additional flavorings to the plain ganache taught by DCG to have produced a more 
Regarding the limitation, “sealing the unthreaded top perimeter opening of the shot glass that is located opposite the base with a seal subsequent to the depositing of the ganache or ganache compound that is of the single-serve volume into the cavity of the shot glass, wherein the seal covers in entirety the unthreaded top perimeter opening of the shot glass to thereby form an encasement together with the shot glass for the single-serve volume of the ganache or the ganache compound contained in the cavity  fully encasing the single serving portion of the ganache or ganache compound of the chocolate truffle,” it is noted that the combination is seen to teach this limitation.  That is, DCG already teaches that the ganache can be sealed in a glass container, such that the glass container and seal together seal and fully encase the single serving portion of the ganache or ganache compound of the chocolate truffle.  The combination further teaches filling ganache into a shot-glass type container and further teaches sealing shot-glass type containers to seal the contents therein.
Regarding claim 18, it is noted that the combination further teaches transparent shot glasses and DCG also teaches a transparent glass container.  Therefore, to use a transparent shot glass would have been obvious to one having ordinary skill in the art for the purpose of viewing the contents thereof.
Regarding claim 19, the combination teaches a non-edible shot glass.
Regarding claims 20 and 27, the combination teaches a confectionery product obtained by the method of claim 17.  It is noted that claim 27 repeats the structural elements necessarily obtained by the process as recited in claim 17.
Regarding claims 22 and 28, the combination teaches containers that can be shot glasses, and where said shot glasses have a rim that is wider than a middle section of the shot glass (see at least, Castonguay, Weyers, “Gordon’s Chocolate Velvet” “Ganache Shots”).  
Regarding claims 24, in view of DCG, the combination teaches that it has been known to deposit only ganache into a container and then sealing.  Therefore, to similarly only deposit ganache into a shot glass and seal would also have been obvious to one having ordinary skill in the art.
Regarding claim 25, in view of the combination applied above to claim 17 and the limitation, “ganache compound,” to further include consumable materials such as fruit or liqueurs into the ganache to make a ganache compound and similar seal a ganache compound into the shot glass would have been equally obvious to one having ordinary skill in the art, based on the conventional type of ganache that was desired to be packaged.
Regarding claims 31 and 32, the combination teaches the ganache or ganache compound deposited in the shot glass contains no edible shell or coating and the ganache or ganache compound constitutes all edible materials sealed in the shot glass.
Regarding claims 33 and 34, the combination as applied to claim 17 is incorporated herein.  Regarding the size of the shot glass, as recited as being 2 ounces or less, as discussed in the rejection of claim 17 above, Specialty Bottle” even further teaches jars used to hold food that can be as small as 1.5oz.  Weyers further supports sealed shot glasses that can hold 20-50mL (i.e. 0.7-1.75oz).  Thus, using shot glasses of similar sizes, in view of the art taken as a whole would have been obvious to one 
Regarding claim 35 which recites that “the shot glass is formed to have a rim structure” it is noted that Castonguay already teaches a shot glass with no ridges (see figures 2-8), which can be sealed.  This is further supported by Weyers, who also teaches a glass that does not have any ridges.  Therefore, the art taken as a whole is seen to suggest a shot glass with no ridges and which can be sealed.  Such a shot glass has been further evidenced by “Gordon’s chocolate velvet.”  To thus modify the combination and to use a particular structure for the shot glass, such as that with a rim having no ridges, as taught by Castonguay or Gordon’s Chocolate Velvet is seen to have been an obvious matter of design choice based on the particular conventional type of shot glass that was desired to be used. 
Regarding claim 36, in view of the combination, the prior art is seen to teach that the shot glass is full when the single-serve volume of the ganache or the ganache compound is deposited therein.


Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination as applied to claim 17, which relies on “Dark Chocolate Ganache” (DCG) as the primary reference, and in further view  Nummer (“Canning Chocolate Sauces Unsafe”), “Ganache Recipes and Techniques” and “Dessert European Truffles.”
Regarding claim 21, DCG already teaches depositing the ganache or ganache compound when the ganache has a fluid state (see the bottom of page 3 of 7, “At this point, you can pour the ganache…”).  
Regarding sealing the shot glass when the ganache reaches room temperature, it is noted that the prior art combination already teaches sealing the glass containing ganache.  The claim differs in specifically reciting, sealing when the ganache reaches room temperature.
However, Nummer also teaches that it has been known to transfer chocolate into a container and after cooling to room temperature sealing the container (“Pour sauce into a clean, warm, …jar or similar freezer-safe container(s). Allow the sauce to cool at room temperature… Seal and freeze”).  Similarly, “Ganache Recipes and Techniques” teaches sealing an airtight container after the ganache has cooled (see Basic Ganache; Method, step 4).  Additionally, “Dessert European Truffles” discloses that European Truffles are made with syrup, cocoa powder, milk powder, fat (see page 2 of 5) and that the ganache can be placed into a bowl, allowed to cool and then covered (see page 3 of 5, step 5).  Therefore, modification of DCG to allow the ganache within the container to cool prior to sealing would have been obvious to one having ordinary skill in the art as a conventional expedient for how one can package and seal ganache within a container so as to allow the ganache to have the proper consistency prior to sealing.  

Claims 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination as applied to claims 22 above, which rely on “Dark Chocolate Ganache” (DCG) as the primary reference and in further view of “Poires au Chocolat.”
Regarding claim 23, the combination applied to claim 22 teaches containers that can be shot glasses, and where said shot glasses has a rim that is wider than a middle section of the shot glass and where the shot glass is progressively wider from the bottom to the top of the shot glass.  It is noted that the shot glass as taught by “Gordon’s Chocolate Velvet” can be construed as being “progressively wider” from the bottom base of the shot glass to the rim.  
If this could have been construed as otherwise, then it is noted that “Poires au Chocolat” further teaches that it has been known for shot glasses used to hold sweet confections to be progressively wider from the top to the bottom (see the figure on page 1, 4 and 5 where the top opening is wider than the base).  
Therefore, since the combination already teaches sealing shot glasses with food products therein (see Castonguay) to thus use a conventional shape to the shot glass as taught by “Poires au Chocolate” would thus have been an obvious matter of engineering choice and/or design based on the particular conventional design desired for the shot glass container.

Claims 26 and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination as applied above to claims 17 and 28 respectively, which rely on “Dark Chocolate Ganache” (DCG) as the primary reference, and in further view Wilson (“The Sweet Success of a Chocolate Business”) and/or  “Dessert European Truffles.”
Regarding claims 26 and 29, the combination teaches non-liquid materials sealed in a shot glass and which also would not “require” refrigeration; however the combination appears silent in specifically reciting that the materials sealed within the shot glass are shelf-stable and are silent in an explicit recitation of not requiring refrigeration.
It is noted however, that the art teaches that shelf-stable ganache has been known as taught by Wilson (see the bottom of page 1 – “...And you can't go wrong with basics like chocolate snacks or shelf-stable ganache...").  “Dessert European Truffles” even teaches ganache made from syrup, cocoa powder, milk powder and fat and which thus excludes the use of cream that could affect shelf-life.  DCG also teaches on page 2 of 7 that ganache can be stored without refrigeration such as in an unheated basement ("... It is good for about three weeks after being made if kept tightly sealed in a cool, dark place like a fridge or unheated basement.”).  Additionally, it is noted that the claims do not recite any particular length of time for shelf-stability.  As such, the art already teaches ganache and the claims do not provide any specificity regarding a particular degree of shelf-stability or a particular composition of ganache for arriving at a particular degree of shelf-stability.  Therefore, it is noted that a shelf-stable ganache as taught by Wilson is seen to also be capable of not requiring refrigeration.  Thus, modification of the combination to use a shelf-stable ganache would have been obvious to one having ordinary skill in the art for the purpose of being able to extend the shelf-life of the packaged product.

  Claim 30 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination as applied to claim 29, which relies on “Dark Chocolate Ganache” (DCG) as the primary reference, and in further view Palmer (US 3204759).
The combination teaches sealed containers of ganache but does not specifically recite placing the ganache into an outer container, sleeve or box.
Palmer teaches that in the marketing of many items, the product is often placed in an inner container such as a glass or plastic bottle (see column 1, lines 12-15) and subsequently protected by placing the bottles into an outer box (see figures 1-3).  Since the combination also teaches sealed glass containers, it would have been obvious to one having ordinary skill in the art to have applied the teachings of Palmer to that of DCG for the purpose of providing an outer protective layer to the sealed glass container.

Claim 34 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination as applied to claim 17, which relies on “Dark Chocolate Ganache” (DCG) as the primary reference, and in further view “WebTender” and “Espresso Supply”
Further regarding claim 34, which recites, “the shot glass is 2 ounces” it is noted that since the prior art teaches shot glass sizes such as having 1.5oz or 1.75oz, the specific size of the shot glass is seen to have been an obvious matter of engineering or design.  Nonetheless, to expedite prosecution, “WebTender” teaches that it has been conventional for shot glasses to have volumes such as 2 ounces (see the bottom of the .

Response to Arguments
On pages 6-7, Applicant urges that the “DCG” reference is directed to storing ganache in a half-pint jar and that a jar is a different type of container as compared to a shot glass.  Applicant further urges that DCG does not provide an enabling disclosure for the claimed shot glass including a cavity having sides extending from an unthreaded top perimeter opening to a base and formed to contain no more than the single serve volume.
These arguments have been considered but are not seen to be sufficient to overcome the rejection.  It is acknowledged that DCG teaches various sized jars.  However, DCG clearly evidences that it has been conventional to package ganache into a sealed container and where the size of the container can vary.  Additionally, the combination further evidences that it has been notoriously conventional to serve and package and seal foods into shot glass sized containers, as evidenced by Castonguay and that it has been conventional to serve chocolate based desserts in shot glass sized containers.  Therefore, to modify DCG, who already teaches changing the size of the container, and to seal ganache into a shot glass sized container would have been In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  

On page 8 of the response, Applicant urges that unlike Castonguay’s beverage containing cup which has a bottom elevated relative to a bottom rim of the outer shell, the claimed cavity of the shot glass has a base at a bottom end where the cavity being formed to contain no more than the single-serve volume and subsequent to the depositing, the shot glass from the base of the cavity being filled with the single-serve volume of the ganache or the ganache compound which is directly edible from the shot glass with a spoon.
It is noted however, that while Castonguay might not specifically teach the claimed structure of the container, Castonguay clearly evidences that it has been notoriously conventional to seal a shot glass with a food product therein, where the 

Further on page 9 of the response, Applicant requests consideration of the structure of the claimed shot glass, including its cavity which defines and is formed to only contain a single-serve volume.
It is noted that this has indeed been addressed in the rejection of claim 17.  Initially it is noted that a “single-serve volume” can be construed as any volume.  Nonetheless, the rejection further elaborates that the combination further teaches a conventional shot-glass that has been taught by the art to be filled with ganache and chocolate based confections, and served therefrom.  

The remainder of Applicant’s remarks on pages 9-10 reiterate those remarks presented above, and are not seen to be persuasive to overcome the combination, for the reasons discussed above. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lebovitz (“Chocolate Mousse Recipe”) discloses placing a chocolate mousse into a shot glass (see page 23/28, entry on May 27, 2008 by Goodlongislandeats).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694.  The examiner can normally be reached on M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIREN A THAKUR/Primary Examiner, Art Unit 1792